DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-15, 17, 20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Taylor et al. (US 2002/0184956).

Regarding Claims 1 and 20. Taylor teaches a system comprising (fig. 1): 
a gas sensor(56: fig. 1); 
a fresh air flow controller (52: fig.1) configured to deliver fresh air (clean dry air: fig.1) to the gas sensor(56: fig.1); 
a sample flow controller configured (48: fig. 1) to deliver a sample (sample: fig.1) to the gas sensor(56: fig.1); and 
a system controller (44: fig. 1) comprising at least one processor connected to memory storing instructions executable by the at least one processor(i.e. computer), the ([0012]): 
determine an intermix ratio of the sample to the fresh air (3.125%: [0037]; dilution table: [0035]), 
instruct the fresh air flow controller and the sample flow controller to deliver the fresh air and the sample, respectively, to the gas sensor in accordance with the intermix ratio ([0037]), 
the fresh air flow controller and the sample flow controller being configured to adjust the fresh air and the sample, respectively, delivered to the gas sensor in response to the instruction([0029]-[0030],[0037], [0056]), and 
receive a sensor reading from the gas sensor after the fresh air flow controller and the sample flow controller have adjusted the fresh air and the sample, respectively (62: fig. 1: [0029]-[0042]).

Regarding Claim 2. Taylor further teaches the intermix ratio changes the fresh air with respect to the sample to thereby change a dilution level of the sample (dilution table: [0035]), and 
the instructions, when executed by the at least one processor, cause the at least one processor to vary the dilution level by a predetermined amount to thereby implement multi-point calibration([0030], [0037-[0042]).

Regarding Claim 3. Taylor further teaches 9varying the dilution level comprises instructing the sample flow controller not to deliver the sample to the gas sensor thereby (row#7: [0035]-[0036], [0054]-[0055]).

Regarding Claims 10 and 24. Taylor further teaches the instructions when executed by the at least one processor, cause the at least one processor to adjust the intermix ratio such that the gas sensor operates within its sensitivity range (upper limit, lower limit:[0035]-[0048]; fig.3).

Regarding Claim 11. Taylor further teaches the instructions, when executed by the at least one processor, cause the at least one processor to determine the gas sensor is operating near or above its upper sensitivity limit, and increase the fresh air of the intermix ratio to allow the gas sensor to operate within its sensitivity range (upper limit, increase dilution: [0035]-[0048]; fig. 3).

Regarding Claim 12. Taylor further teaches wherein the instructions, when executed by the at least one processor, cause the at least one processor to determine the gas sensor is operating near or below its lower sensitivity limit, and decrease the fresh air of the intermix ratio to allow the gas sensor to operate within its sensitivity range (lower limit, decrease dilution:[0035]-[0046; fig.3]).

Regarding Claim 13. Taylor further teaches the gas sensor is a first one of a plurality of gas sensors, and the instructions, when executed by the at least one (sensor block detector means 56 is diluted to a maximum dilution of the sample and consequently supplies the minimum amount of sample gas to the sensors (i.e. sensors 40 and 42, 50) according to Dilution Table: [0035]-[0035] ).

Regarding Claim 14. Taylor further teaches the intermix ratio changes the fresh air with respect to the sample to thereby change a dilution level of the sample (fig. 3; [0035]-[0037]), and the instructions, when executed by the at least one processor, cause the at least one processor to vary the dilution level by a predetermined amount and perform a drift validation test ([0038]-[0048]).

Regarding Claim 15. Taylor further teaches a plurality of sensor groups, a first one of the plurality of sensor groups comprising the gas sensor, the instruction causing the fresh air flow controller and the sample flow controller to deliver the fresh air and the sample, respectively, to the first sensor group in accordance with the intermix ratio ([0035]-[0037]; sensors 42, 50, mass flow sensor: fig. 2).

Regarding Claim 17. Taylor further teaches a plurality of sensor groups, a particular one of the plurality of sensor groups comprising the gas sensor, the instructions, when executed by the at least one processor, causing the at least one processor to operate at least two of the plurality of sensor groups in different modes ([0035]-[0037]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Taylor et al. (US 2002/0184956) in view of Arunachalam (US 2011/0316699)

Regarding Claim 8. Tailor further teaches the instructions, when executed by the at least one processor, cause the at least one processor ([0012]);
Taylor does not explicitly teach to calibrate the gas sensor based at least in part on the sensor reading.
However, Arunachalam teaches to calibrate the gas sensor based at least in part on the sensor reading (calibration based on sensor reading: [0036]-[0038], fig.3).

Allowable Subject Matter
Claims 4-7, 9, 16, 18-19, 21-23 and 25  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  

The subject matter of claims 9 and 23 would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of the intermix ratio includes 100% fresh air, and calibrating the gas sensor comprises setting a sensor baseline value for the gas sensor equal to the sensor reading received from the gas sensor after the fresh air flow controller and the sample flow controller adjust the fresh air and the sample, respectively, as recited on claims 9 and 23.
The subject matter of claims 9 and 23 would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of the intermix ratio includes 100% fresh air, and calibrating the gas sensor comprises setting a sensor baseline value for the gas sensor equal to the sensor reading received from the gas sensor after the fresh air flow controller and the sample flow controller adjust the fresh air and the sample, respectively, as recited on claims 9 and 23.
The subject matter of claims 16 and 25 would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of the intermix ratio is a first intermix ratio, and the instructions, determine a second intermix ratio of the sample to the fresh air, and instruct the fresh air flow 
The subject matter of claim 18 would be allowable because the closest prior art (see attached PTO-892 and IDS) fails to disclose or render obvious the limitations of the gas sensor is a first one of a plurality of gas sensors, to operate the first gas sensor at a first sample rate and a second one of the plurality of gas sensors at a second sample rate, the first and second sample rates being different from one another, as recited on claim 18.
Remaining Claims are also objected due to dependence on objected Claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Clemensen et al. (2020/0359935) discloses selectively open a fluid path between the inspiratory gas sample point and an oxygen sensor or between the expiratory gas sample point and the oxygen sensor, receiving data representing oxygen content and carbon dioxide content over a period of time, calculating oxygen consumption data over the period of time from the data representing the total flow, oxygen content and carbon dioxide content and from the transport delay time, and displaying the oxygen consumption data over the period of time.


b) Makm (2020/0141340) discloses a gas concentration sensor is used to measure a concentration of a particular gas, e.g. methane, in the intake air. An amount of the methane component in the intake air flowing to the engine that was added by the vent gas can be determined from the measured concentration of methane in the intake air and a flow rate of the intake air. The intake air flow rate may be directly measured, or calculated using instrumentation which may already be in place for engine air-to-fuel ratio control.
c) Steele et al. (US 2017/0284689) discloses an air moving device moves air into or out of the enclosure thereby drawing air from the vault into the enclosure before the sensor monitors the parameter. A heat generating component may be positioned inside the housing and when generating heat prevents moisture from condensing therein. The system may include a power unit that draws power from a power source inside the vault.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864